Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 30, 2014

The Court of Appeals hereby passes the following order:

A14E0036. ZAREM v. SOUTHCOAST PROPERTIES, LLC.

      The Applicant has timely moved for an extension of time to file her application
for discretionary appeal. The motion is hereby GRANTED. See OCGA § 5-6-39 (a)
(5). The Applicant shall file her application by August 4, 2014.




                                      Court of Appeals of the State of Georgia
                                                                       07/30/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.